Bigelow, J.
By the contract between the owners and the master of the vessel, it appears that the vessel was let for the season, that is, for the spring, summer and autumn months of the year 1852, by the owners, to the master, who took the entire charge and control of her for that time; subject only to a liability ci' the part of the owners to pay all necessary charges for repairs of the vessel in order to keep her seaworthy. She was, by this contract, under a charter, which gave to the hirer the sole possession and direction of the vessel during the term, without any right on the part of the owners to interfere with her management. Under these circumstances, the master was not the agent of the owners to victual and man the vessel, and had no power or *597authority to bind them for any thing beyond the expense of repairs, according to the terms of the contract. The hirer was ' —.ier of the vessel pro hac vice. Nor does it make any difference as to the liability of the owners, under this contract, that they were to receive a proportion of the profits or earnings, as a compensation for the use of the vessel, instead of a fixed and determinate sum. It has been often held that such a contract does not render the owners liable for supplies or wages of seamen. Reynolds v. Toppan, 15 Mass. 370. Cutler v. Winsor, 6 Pick. 335. Thompson v. Hamilton, 12 Pick. 428. Houston v. Darling, 16 Maine, 413.
In the present case, as the items claimed by the plaintiff were for victualling the vessel, and do not constitute a valid claim against the defendants, who are owners, there must be

Judgment for the defendants.